Citation Nr: 1500610	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-28 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability, claimed as low and middle back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.  At the hearing, the Veteran submitted additional evidence in support of his claim along with a waiver of initial Agency of Original Jurisdiction review in accordance with 38 C.F.R. § 20.1304(c) (2014).


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's current degenerative disc disease of the thoracolumbar spine is causally related to his active service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the thoracolumbar spine are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

In this decision, the Board grants service connection for degenerative disc disease of the thoracolumbar spine.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements, to include those set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010), is deemed to be harmless error and any further discussion of VA's responsibilities is not necessary.

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

The Veteran contends that he has a current thoracolumbar spine condition that is causally related to his active service.  Specifically, he reports that in November 1966, during active service, a M48 tank drove onto his right arm, shoulder, and back as he slept.  The Veteran contends that he started having back pain with numbness and tingling at that time, and has continued to experience those same symptoms since that time.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in August 2012.

Private medical records indicate that the Veteran has been diagnosed with degenerative disc disease of the thoracic spine, particularly at the T2-T3 and T4-T5 levels.  See letter from J. A. Rodgers, M. D., dated July 2012, and letter from K. W. Roys, M. D., dated September 2012.  On VA examination in July 2012, the Veteran was diagnosed with degenerative disc disease of the thoracolumbar spine.  X-ray examination at that time revealed disc space narrowing at L3-L4 and L5-S1, in addition to degenerative changes of the thoracic spine.  Thus, the current-disability requirement for service connection is met.

As to the in-service injury or disease requirement for service connection, the Veteran submitted service treatment records (STRs), including clinical records dated November 1966 indicating that the Veteran suffered from multiple abrasions and hematoma of the left arm due to being run over by a tank in his sleep.  The Veteran also submitted a "buddy" statement from a fellow service member corroborating the Veteran's report of the incident.  See "buddy" statement from D. J. LeRay, Jr., dated September 2013.  Based on this evidence, the Board finds that the in-service injury requirement for service connection is met.

The question remaining for consideration, therefore, is whether the Veteran's current degenerative disc disease of the thoracolumbar spine is related to the in-service injury.  In this regard, the Board initially notes that the record contains conflicting medical opinions as to whether the Veteran's current degenerative disc disease of the thoracolumbar spine is etiologically related to his active service.  The United States Court of Appeals for Veterans Claims has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The evidence contains three medical opinions as to the likely etiology of the Veteran's current degenerative disc disease of the thoracolumbar spine.  The first such opinion was provided by the July 2012 VA examiner.  The VA examiner reviewed the claims file, considered the Veteran's reported symptomatology and medical history, examined the Veteran, and obtained and reviewed X-Rays of the Veteran's thoracolumbar spine.  The Veteran reported to the VA examiner the in-service incident in which he was run over by a tank.  The Veteran further reported that he has continued to experience back problems ever since the in-service injury.  The VA examiner noted in his report that the STRs available at the time showed that the Veteran was first treated for back pain in May 1967, when he reported upper back pain for the past one to two weeks and was diagnosed with back strain.  The VA examiner opined that the Veteran's current degenerative disc disease of the thoracolumbar spine was less likely than not incurred in or caused by the in-service injury.  As rationale, the VA examiner noted that the Veteran was first seen for back pain six months after the in-service injury, at which time he reported only a two-week history of back pain.  The VA examiner stated, "[i]t is unlikely that the two incidents, separated by six months, are connected.  A single incident of lumbar strain is unlikely to cause anatomic abnormalities."  Of note, after the July 2012 VA examination the Veteran submitted a private MRI report dated July 2012.  Therefore, it appears that the MRI report was not available for review by the VA examiner.

The second medical opinion is found in a letter from J. A. Rodgers, M. D., dated July 2012.  In the Letter, Dr. Rodgers demonstrates an understanding of the Veteran's medical history consistent with the evidence of record, and indicates that he examined the Veteran.  The letter also indicates that Dr. Rodgers reviewed the July 2012 MRI scans of the Veteran's thoracic spine.  Dr. Rodgers notes in the letter that the Veteran has a protrusion at T2-T3 that effaces the cord.  Dr. Rodgers further notes that it is unusual to have problems at this level from a degenerative process, and opines, "I think this, to a high degree of medical certainty, was related to his injury because that is the area he has had pain now for 46 years."  Of note, the record also contains treatment records from Dr. Rodgers dated July 2012 in which he makes similar statements.

The third medical opinion is found in a letter from K. W, Roys, M. D., dated September 2012.  In the Letter, Dr. Roys indicates that she reviewed the Veteran's July 2012 MRI of the thoracic spine, and was aware that the Veteran had an in-service injury.  Dr. Roys notes that the MRI shows a disc extrusion at the T3-T4 level in the posterior central region with changes in the T3-T4 endplate, suggesting a longstanding process.  Dr. Roys states, "This is an unusual level to have degenerative disc disease present.  Additionally, the isolation of this level is also unusual."  Dr. Roys opines, "The direct traumatic injury could have indeed led to the changes seen currently on the MRI given the close proximity to the traumatic site.  If other adjacent levels were involved or the process was diffuse, it would be more likely that this process is degenerative in nature."

The Board finds that the September 2012 opinion from Dr. Roys is entitled to some probative weight.  Dr. Roys's letter reflects consideration of the Veteran's July 2012 MRI of the thoracic spine.  In addition, Dr. Roys indicates that she is a radiologist.  She is therefore especially qualified to comment on the nature and possible etiology of abnormalities found on a MRI.  Accordingly, Dr. Roys's opinion was based on her own specialized knowledge as a radiologist.  However, there is no indication that Dr. Roys physically examined the Veteran.  Furthermore, it is unclear whether the Veteran's medical history was fully and accurately presented to Dr. Roys.  Dr. Roys states simply, "It is my understanding that [the Veteran] suffered a direct traumatic injury to this area in Vietnam."  This statement is vague and does not demonstrate specific understanding of the nature and extent of the Veteran's in-service injury.  Moreover, Dr. Roys's opinion is equivocal, indicating only that the Veteran's current disability "could" be causally related to the in-service injury, and does not indicate whether it is at least as likely as not that the two are related.  Accordingly, the Board finds that Dr. Roys's September 2012 opinion is entitled to some, but not great, probative weight.

The Board finds that the July 2012 VA examiner's opinion is also entitled to some, but not great, probative weight.  The examiner reviewed the claims file, considered the Veteran's reported symptomatology and medical history, and examined the Veteran.  The opinion thus was provided in light of personal examination of the patient, and was based on the physician's specialized knowledge.  However, the opinion is not entitled to great probative weight because it was rendered in view of incomplete STRs and did not consider alternative explanations as to why the Veteran did not receive treatment for back pain between November 1966, the time of the in-service injury, and May 1967.  Specifically, since the July 2012 VA examination, the Veteran has submitted additional STRs detailing the in-service injury and the treatment the Veteran received immediately thereafter.  Of note, the STRs available for review by the VA examiner state that the Veteran "was struck on the right shoulder by the tread of a M48 tank," whereas the STRs submitted by the Veteran state that the tank "ran over" the Veteran.  Thus, the STRs reviewed by the examiner may not have shown the full extent of the Veteran's in-service injury.  Furthermore, the Veteran has explained that he did not receive treatment for back pain until May 1967 because he was part of a reconnaissance platoon operating in the heavy jungles and hills of Vietnam where medical facilities were unavailable.  See March 2014 Board hearing transcript.  The Veteran's DD Form 214 indicates that the Veteran was indeed a member of a reconnaissance battalion, and that he received the Combat Infantryman Badge and Vietnam Campaign Medal.  The Board finds that the Veteran's statements are consistent with the circumstances and conditions of his service and are therefore credible.  See 38 U.S.C.A. § 1154(b).  As the statements provide an alternative explanation for the lack of any record showing treatment between November 1966 and May 1967, they call into question the probative value of the July 2012 VA examiner's opinion.  Finally, the VA examiner was not able to review the July 2012 MRI, and therefore based his opinion on an incomplete medical record.  Thus, the Board finds that the July 2012 VA examiner's opinion is also entitled to some, but not great, probative weight.

The Board finds that the July 2012 opinion from Dr. Rodgers is entitled to greater probative weight than either of the other two relevant medical opinions.  The record contains treatment notes from Dr. Rodgers dated July 2012 through October 2012 indicating Dr. Rodgers had an opportunity to personally examine the Veteran on multiple occasions.  The Board finds that Dr. Rodgers's opinion is entitled to greater weight than that of Dr. Roys because it is based on personal examination of the Veteran and consideration of the Veteran's medical history consistent with the evidence of record, and not merely on a review of the July 2012 MRI.  In addition, it is far less equivocal, stating that the Veteran's current disability can be attributed to the in-service injury "to a high degree of medical certainty," and not merely that the two "could" be related.  The Board further finds that Dr. Rodgers's opinion is entitled to greater probative weight than the July 2012 VA examiner's opinion because it was based on review of the July 2012 MRI, which was not available to the VA examiner.  In addition, as noted above, the VA examiner's rationale for the negative nexus opinion is called into question by the Veteran's explanation as to why there is no evidence of medical treatment for back pain until six months after the in-service injury.  Dr. Rodgers's rationale, on the other hand, is at least consistent with the evidence of record and provides a solid medical basis for the positive nexus opinion.  Thus, the Board finds that, of the three relevant medical opinions, Dr. Rogers's July 2012 opinion is entitled to the greatest probative weight.

The Board concludes, therefore, that the VA examiner's negative nexus opinion is outweighed by the positive nexus opinions from Dr. Roys and Dr. Rodgers.  As such, the Board finds that it is at least as likely as not that the Veteran's current degenerative disc disease of the thoracolumbar spine is etiologically related to his in-service injury.  Resolving any doubt in the Veteran's favor, the Board finds that the degenerative disc disease of the thoracolumbar spine is in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Thus, the Board concludes that service connection for degenerative disc disease of the thoracolumbar spine is warranted.  See 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for degenerative disc disease of the thoracolumbar spine is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


